Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”), made and entered into this 30th day
of October, 2017 (the “Effective Date”), by and between Pulmatrix, Inc., a
Delaware corporation (“Company”), and James Roach (“Executive”).

WHEREAS, Company wishes to employ Executive as its Chief Medical Officer;

WHEREAS, Executive represents that Executive possesses the necessary skills to
perform the duties of this position and that Executive has no obligation to any
other person or entity which would materially prevent, limit or interfere with
Executive’s ability to do so; and

WHEREAS, Executive and Company desire to enter into a formal Employment
Agreement to assure the harmonious performance of the affairs of Company.

NOW, THEREFORE, in consideration of the mutual promises, terms, provisions, and
conditions contained herein, the parties agree as follows:

1.    Roles and Duties. Subject to the terms and conditions of this Agreement,
Company shall employ Executive as its Chief Medical Officer (“CMO”) reporting to
Company’s Chief Executive Officer (the “CEO”). Executive accepts such employment
upon the terms and conditions set forth herein, and agrees to perform the duties
normally associated with such position and as determined by Company in its sole
discretion. During Executive’s employment, Executive shall devote all of
Executive’s business time and energies to the business and affairs of Company,
provided that nothing contained in this Section 1 shall prevent or limit
Executive’s right to manage Executive’s personal investments on Executive’s own
personal time, including, without limitation the right to make passive
investments in the securities of: (a) any entity which Executive does not
control, directly or indirectly, and which does not compete with Company, or
(b) any publicly held entity so long as Executive’s aggregate direct and
indirect interest does not exceed two percent (2%) of the issued and outstanding
securities of any class of securities of such publicly held entity. During
Executive’s employment, Executive shall not engage in any other non-Company
related business activities of any nature whatsoever (including board
memberships) without Company’s prior written consent, which shall not be
unreasonably withheld, except that Executive may be involved in civic and
charitable activities so long as such activities do not interfere with
Executive’s duties for Company, provided that Executive shall not serve in any
official capacity, including as a member of a board, without the prior written
approval of Company, which consent shall not be unreasonably withheld.

2.    Term of Employment.

(a)    Term. Subject to the terms hereof, Executive’s employment hereunder shall
commence on November 3, 2017 (the “Commencement Date”) and shall continue until
terminated hereunder by either party (such term of employment referred to herein
as the “Term”).

(b)    Termination. Notwithstanding anything else contained in this Agreement,
Executive’s employment hereunder shall terminate upon the earliest to occur of
the following:

 



--------------------------------------------------------------------------------

(i)    Death. Immediately upon Executive’s death;

(ii)    Termination by Company.

(A)    If because of Executive’s Disability (as defined below in Section 2(c)),
upon written notice by Company to Executive that Executive’s employment is being
terminated as a result of Executive’s Disability, which termination shall be
effective on the date of such notice or such later date as specified in writing
by Company;

(B)    If for Cause (as defined below in Section 2(d)), upon written notice by
Company to Executive that Executive’s employment is being terminated for Cause
which termination shall be effective on the date of such notice or such later
date as specified in writing by Company; or

(C)    If by Company for reasons other than under Sections 2(b)(ii)(A) or (B),
upon written notice by Company to Executive that Executive’s employment is being
terminated, which termination shall be effective immediately after the date of
such notice or such later date as specified in writing by Company.

(iii)    Termination by Executive.

(A)    If for Good Reason (as defined below in Section 2(e)), upon written
notice by Executive to Company that Executive is terminating Executive’s
employment for Good Reason and that sets forth the factual basis supporting the
alleged Good Reason; or

(B)    If without Good Reason, written notice by Executive to Company that
Executive is terminating Executive’s employment, which termination shall be
effective at least thirty (30) days after the date of such notice.

Notwithstanding anything in this Section 2(b), Company may at any point
terminate Executive’s employment for Cause prior to the effective date of any
other termination contemplated hereunder.

(c)    Definition of “Disability”. For purposes of this Agreement, “Disability”
shall mean as a result of Executive’s incapacity or inability, Executive’s
failure to have performed Executive’s duties and responsibilities as
contemplated herein for one hundred twenty (120) business days or more within
any one (1) year period (cumulative or consecutive), because Executive’s
physical or mental health has become so impaired as to make it impossible or
impractical for Executive to perform the duties and responsibilities
contemplated hereunder. Determination of Executive’s physical or mental health
shall be determined by Company after consultation with a medical expert
appointed by mutual agreement between Company and Executive who has examined
Executive. Executive hereby consents to such examination and consultation
regarding Executive’s health and ability to perform as aforesaid.

(d)    Definition of “Cause”. As used herein, “Cause” shall include:
(i) Executive’s willful engagement in dishonesty, illegal conduct or gross
misconduct, which is, in each case,

 

2



--------------------------------------------------------------------------------

materially injurious to Company or any affiliate; (ii) Executive’s refusal to
follow the legal direction of the CEO; (iii) Executive’s failure to attempt in
good faith to perform his duties; (iv) Executive’s unauthorized disclosure of
confidential information; (v) Executive’s embezzlement, misappropriation or
fraud, whether or not related to Executive’s employment with Company;
(vi) Executive’s conviction of, or pleading guilty or nolo contendere to, a
felony or another crime involving moral turpitude; or (vii) Executive’s breach
of a material provision of any employment, non-disclosure, invention assignment,
non-competition, or similar agreement between Executive and Company, where such
breach is due to intentional conduct or gross negligence of Executive. In all
cases, Company shall provide Executive with written notice of the specific
conduct or events that Company believes constitutes Cause and, in case of (ii),
(iii), and (vii) above, if such circumstance is capable of being cured,
Executive shall have thirty (30) days to effect a cure of the claimed conduct or
events.

(e)    Definition of “Good Reason”. As used herein, “Good Reason” shall mean:
(i) relocation of Executive’s principal business location to a location more
than fifty (50) miles from Executive’s then-current business location; (ii) a
material diminution in Executive’s duties, authority, responsibilities, or
reporting lines in a manner whereby Executive no longer reports to Company’s
CEO, President or Chief Operating Officer; or (iii) a material reduction in
Executive’s Base Salary; provided that (A) Executive provides Company with
written notice that Executive intends to terminate Executive’s employment
hereunder for one of the circumstances set forth in this Section 2(e) within
thirty (30) days of such circumstance occurring, (B) if such circumstance is
capable of being cured, Company has failed to cure such circumstance within a
period of thirty (30) days from the date of such written notice, and
(C) Executive terminates Executive’s employment within ninety (90) days from the
date that Good Reason first occurs. For purposes of clarification, the
above-listed conditions shall apply separately to each occurrence of Good Reason
and failure to adhere to such conditions in the event of Good Reason shall not
disqualify Executive from asserting Good Reason for any subsequent occurrence of
Good Reason. For purposes of this Agreement, “Good Reason” shall be interpreted
in a manner, and limited to the extent necessary, so that it is treated as an
“involuntary termination” with respect to Section 409A (“Section 409A”) of the
Internal Revenue Code of 1986, as amended (the “Code”), and any successor
statute, regulation and guidance thereto.

3.    Compensation.

(a)    Base Salary. Company shall pay Executive a base salary (the “Base
Salary”) at the annual rate of Four Hundred and Thirty Thousand Dollars
($430,000). The Base Salary shall be payable in substantially equal periodic
installments in accordance with Company’s payroll practices as in effect from
time to time. Company shall deduct from each such installment all amounts
required to be deducted or withheld under applicable law or under any employee
benefit plan in which Executive participates. The Board or an appropriate
committee thereof shall review the Base Salary on an annual basis.

(b)    Annual Performance Bonus. Effective as of the Commencement Date,
Executive shall be eligible to receive an annual cash bonus (the “Annual
Performance Bonus”) as part of the Pulmatrix bonus plan. For the 2017 calendar
year, the amount of the Annual Performance Bonus shall be determined by the
Board or an appropriate committee thereof in its sole discretion (the “2017
Discretionary Bonus”) and shall be prorated based on the number of days
Executive

 

3



--------------------------------------------------------------------------------

was employed by Company in 2017.    Executive must be employed by Company on
December 31, 2017 to be eligible for the 2017 Discretionary Bonus, and the 2017
Discretionary Bonus, if any, will be paid to Executive no later than March 15,
2018. Company shall deduct from the 2017 Discretionary Bonus, if any, all
amounts required to be deducted or withheld under applicable law or under any
employee benefit plan in which Executive participates.

Beginning with calendar year 2018 and continuing each calendar year thereafter
through the Term, Executive shall be eligible for an annual cash bonus (the
“Annual Performance Bonus”), with the target amount of such Annual Performance
Bonus equal to forty percent (40%) of Executive’s Base Salary in the year to
which the Annual Performance Bonus relates. The amount of the Annual Performance
Bonus shall be determined by the Board or an appropriate committee thereof in
its sole discretion, and will be targeted for payment to Executive no later than
March 15th of the calendar year immediately following the calendar year in which
it was earned. Executive must be employed by Company on the last day of the
fiscal year in which the Annual Performance Bonus is earned in order to be
eligible for, and to be deemed as having earned, such Annual Performance Bonus.
Company shall deduct from the Annual Performance Bonus all amounts required to
be deducted or withheld under applicable law or under any employee benefit plan
in which Executive participates.

(c)    Sign On Bonus. Executive shall be eligible to receive a guaranteed sign
on bonus equal to forty percent (40%) of his Base Salary (the “Sign On Bonus”),
prorated based on the number of days in 2017 during the period commencing on
January 1, 2017 and ending on the Commencement Date, which shall be paid to
Executive on or before March 15, 2018; provided, however, that Executive shall
not be entitled to receive the Sign On Bonus if his employment with Company is
voluntarily terminated by him for any reason other than Good Reason or
involuntarily terminated by Company for Cause prior to the date the Sign On
Bonus is paid to him. Company shall deduct from the Sign On Bonus all amounts
required to be deducted or withheld under applicable law or under any employee
benefit plan in which Executive participates.

(d)    Reimbursement of Prior Employer Clawback. In connection with Executive’s
acceptance of employment with Company, Executive will be required by his prior
employer to repay all or a portion of a bonus he received from such employer
during his prior employment. Subject to the provisions of this Section 3(d),
Company agrees to reimburse Executive for up to $15,000 (less any required
withholdings or taxes) of any amount he is required to repay to his prior
employer, provided that Executive provides written documentation showing the
amount repaid by Executive, in a form satisfactory to Company. Executive
understands and agrees that in order to receive any reimbursement pursuant to
this Section 3(d), he must submit such written documentation to Company no later
than December 31, 2017. Company shall pay any reimbursements due pursuant to
this Section 3(d) within thirty (30) days of the date it receives the required
written documentation from Executive.

(e)    Equity. Subject to approval of the Board or an appropriate committee
thereof, Company shall grant Executive on the Commencement Date or as soon as
practicable thereafter, pursuant to the terms of the Pulmatrix, Inc. 2013
Employee, Director and Consultant Equity Incentive Plan (the “Plan”), an option
to purchase 360,000 shares of common stock of Company at a per share exercise
price equal to the Fair Market Value (as defined in the Plan) of

 

4



--------------------------------------------------------------------------------

Company’s common stock on the date of grant, which option shall be, to the
maximum extent permissible, treated as an “incentive stock option” within the
meaning of Section 422 of the Code. Twenty five percent (25%) of the shares
subject to the option shall vest on the first (1st) anniversary of the
Commencement Date, and the remaining Seventy Five Percent (75%) of the shares
shall vest in equal installments on the last day of each of the thirty six
(36) successive months thereafter, provided that Executive remains employed by
Company on the vesting date, except as otherwise set forth herein or in the
Plan. The option shall be evidenced in writing by, and subject to the terms and
conditions of, the Plan and Company’s standard form of stock option agreement,
which agreement shall expire ten (10) years from the date of grant except as
otherwise provided in the stock option agreement or the Plan.

Company further agrees to grant Executive, within thirty (30) days of the
closing of a Company Financing Event, an additional grant of options with
respect to the common stock of Company, in an amount determined by the
Compensation Committee of the Board (the “Committee”) in its sole discretion, at
a per share exercise price equal to the Fair Market Value of Company’s common
stock on the date of grant, provided that Executive is employed by Company on
the date of grant. The actual number of options grant shall be determined by the
Committee, in its sole discretion, and any award options shall be subject to the
terms and conditions of the Plan, and a form of stock option award agreement,
which terms shall include, without limitation, vesting of twenty-five (25%) of
the options on the first (1st) anniversary of the closing date of the Company
Financing Event, and the remaining seventy-five percent (75%) of the options
vesting in equal installments on the last day of each of the thirty-six
(36) successive months thereafter, provided that Executive remains employed by
Company on each such vesting date. To the maximum extent permissible, such
additional options shall be granted as “incentive stock options” within the
meaning of Section 422 of the Code. For purposes of this section, a “Company
Financing Event” means the closing of a transaction or the closing of the last
of a series of transactions with third party investors where Company raises an
aggregate of at least $15 million from such investors.

(f)    Paid Time Off. Executive may take up to twenty (20) days of paid time off
(“PTO”) per year, to be scheduled to minimize disruption to Company’s
operations, pursuant to the terms and conditions of Company policy and practices
as applied to Company senior executives.

(g)    Fringe Benefits. Executive shall be entitled to participate in all
benefit/welfare plans and fringe benefits provided to Company senior executives.
Executive understands that, except when prohibited by applicable law, Company’s
benefit plans and fringe benefits may be amended by Company from time to time in
its sole discretion.

(h)    Reimbursement of Expenses. Company shall reimburse Executive for all
ordinary and reasonable out-of-pocket business expenses incurred by Executive in
furtherance of Company’s business in accordance with Company’s policies with
respect thereto as in effect from time to time. Executive must submit any
request for reimbursement no later than ninety (90) days following the date that
such business expense is incurred. All reimbursements provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during Executive’s lifetime (or during a
shorter period of time specified in this

 

5



--------------------------------------------------------------------------------

Agreement); (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year; (iii) the reimbursement of an eligible expense shall be
made no later than the last day of the calendar year following the year in which
the expense is incurred; and (iv) the right to reimbursement or in kind benefits
is not subject to liquidation or exchange for another benefit.

(i)    Attorneys’ Fees. Company shall reimburse Executive for attorneys’ fees
incurred in the negotiation of this Agreement, up to a maximum reimbursement of
Fifteen Thousand Dollars ($15,000), subject to the submission of a summary
invoice from Executive’s attorney, which for the avoidance of doubt shall not
include any confidential or privileged information, and provided that Executive
shall submit invoices to Company within ninety (90) days of incurrence of the
expense, and Company shall reimburse Executive within sixty (60) days
thereafter.

(j)    Indemnification. Executive shall be entitled to indemnification with
respect to Executive’s services provided hereunder pursuant to Delaware law, the
terms and conditions of Company’s certificate of incorporation and/or by-laws,
Company’s directors and officers liability insurance policy, and Company’s
standard indemnification agreement for directors and officers as executed by
Company and Executive.

4.    Payments Upon Termination.

(a)    Definition of Accrued Obligations. For purposes of this Agreement,
“Accrued Obligations” means: (i) the portion of Executive’s Base Salary that has
accrued prior to any termination of Executive’s employment with Company and has
not yet been paid; and (ii) the amount of any expenses properly incurred by
Executive on behalf of Company prior to any such termination and not yet
reimbursed and Executive’s entitlement to any other compensation or benefit
under any plan of Company shall be governed by and determined in accordance with
the terms of such plans and this Agreement, included but not limited to a bonus
for a completed prior year in the event of a termination by Company without
Cause, by Executive for Good Reason, or as a result of Disability or death.

(b)    Termination by Company for Cause, by Executive Without Good Reason, or as
a Result of Executive’s Disability or Death. If Executive’s employment hereunder
is terminated by Company for Cause, by Executive without Good Reason, or as a
result of Executive’s Disability or death, then Company shall pay the Accrued
Obligations to Executive in accordance with their terms, or, if none, promptly
following the effective date of such termination and shall have no further
obligations to Executive.

(c)    Termination by Company Without Cause or by Executive For Good Reason.
Subject to Section 7 below, in the event that Executive’s employment is
terminated by action of Company other than for Cause, or Executive terminates
Executive’s employment for Good Reason, then, in addition to the Accrued
Obligations, Executive shall receive the following, subject to the terms and
conditions described in Section 4(e) (including Executive’s execution of a
release of claims):

 

6



--------------------------------------------------------------------------------

(i)    Severance Payments. Continuation of payments in an amount equal to
Executive’s then-current Base Salary for a nine (9) month period, less all
customary and required taxes and employment-related deductions, in accordance
with Company’s normal payroll practices (provided such payments shall be made at
least monthly), commencing on the first payroll date following the date on which
the release of claims required by Section 4(e) becomes effective and
non-revocable, but not after seventy (70) days following the effective date of
termination from employment; provided, that if the 67th day falls in the
calendar year following the year during which the termination or separation from
service occurred, then the payments will commence in such subsequent calendar
year; provided that in all cases, the first such payment shall be a lump sum in
an amount equal to the payments that would have come due since Executive’s
separation from service.

(ii)    Separation Bonus. Payment of a separation bonus in an amount equal to
seventy-five percent (75%) of the target Annual Performance Bonus to which
Executive may have been entitled for the year in which Executive’s employment
terminates, such 75% amount to be prorated to reflect that portion of the year
in which Executive was employed prior to termination, less all customary and
required taxes and employment-related deductions, paid on the same date as the
initial payment under (i).    In addition, in the event the Sign On Bonus has
not been paid to Executive prior to the date his employment is terminated by
Company without Cause or by him for Good Reason, the Sign On Bonus shall be paid
on the same date as the initial payment under (i).

(iii)    Equity Acceleration. On the date of termination of Executive’s
employment, Executive shall become fully vested in any and all outstanding
equity awards that would have vested during the nine (9) month period following
the termination date.

(iv)    Benefits Payments. Upon completion of appropriate forms and subject to
applicable terms and conditions under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), Company shall continue to
provide Executive medical insurance coverage at no cost to Executive to the same
extent that such insurance continues to be provided to similarly situated
executives at the time of Executive’s termination, until the earlier to occur of
nine (9) months following Executive’s termination date or the date Executive
begins employment with another employer. Executive shall bear full
responsibility for applying for COBRA continuation coverage and Company shall
have no obligation to provide Executive such coverage if Executive fails to
elect COBRA benefits in a timely fashion. Notwithstanding anything to the
contrary herein, no payments for COBRA continuation coverage shall be made by
Company unless and until the release of claims is effective and on the same date
as in (i) a catch-up payment shall be made.

 

7



--------------------------------------------------------------------------------

Payment of the above described severance payments and benefits are expressly
conditioned on Executive’s execution without revocation of the release of claims
under Section 4(e) and return of Company property under Section 6.

(d)    Termination by Company Without Cause or by Executive For Good Reason
Following a Change of Control. Subject to Section 7 below, in the event that a
Change of Control (as defined below) occurs and within a period of one (1) year
following the Change of Control, either Executive’s employment is terminated
other than for Cause, or Executive terminates Executive’s employment for Good
Reason, then, in addition to the Accrued Obligations, Executive shall receive
the following, subject to the terms and conditions described in Section 4(e)
(including Executive’s execution of a release of claims):

(i)    Lump Sum Severance Payment. Payment of a lump sum amount equal to twelve
(12) months of Executive’s then-current Base Salary, less all customary and
required taxes and employment-related deductions, paid on the first payroll date
following the date on which the release of claims required by Paragraph 4(e)
becomes effective and non-revocable, but not after seventy (70) days following
the effective date of termination from employment, provided that, if the 67th
day following termination falls in the calendar year following the year during
which the termination or separation of service occurred, then the payment shall
be made in such subsequent calendar year.

(ii)    Separation Bonus. Payment of a separation bonus in an amount equal to
the target Annual Performance Bonus to which Executive may have been entitled
for the year in which Executive’s employment terminates, prorated to reflect
that portion of the year in which Executive was employed prior to termination,
less all customary and required taxes and employment-related deductions, paid at
the same time as the payment in (i) above.

(iii)    Equity Acceleration. On the date of termination of Executive’s
employment, Executive shall become fully vested in any and all equity awards
outstanding as of the date of Executive’s termination.

(iv)    Benefit Payments. Upon completion of appropriate forms and subject to
applicable terms and conditions under COBRA, Company shall continue to provide
Executive medical insurance coverage at no cost to Executive to the same extent
that such insurance continues to be provided to similarly situated executives at
the time of Executive’s termination, until the earlier to occur of twelve
(12) months following Executive’s termination date or the date Executive begins
employment with another employer. Executive shall bear full responsibility for
applying for COBRA continuation coverage and Company shall have no obligation to
provide Executive such coverage if Executive fails to elect COBRA benefits in a
timely fashion. Notwithstanding anything to the contrary herein, no payments for
COBRA continuation coverage shall be made by Company unless and until the
release of claims is effective and on the same date as (i), a catch-up payment
shall be made.

 

8



--------------------------------------------------------------------------------

Payment of the above described severance payments and benefits are expressly
conditioned on Executive’s execution without revocation of the release of claims
under Section 4(e) and return of Company property under Section 6. In the event
that Executive is eligible for the severance payments and benefits under this
Section 4(d), Executive shall not be eligible for and shall not receive any of
the severance payments and benefits as provided in Section 4(c).

As used herein, a “Change of Control” shall mean the occurrence of any of the
following events: (i) Ownership. Any “Person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of Company representing fifty percent (50%) or more of
the total voting power represented by Company’s then outstanding voting
securities (excluding for this purpose any such voting securities held by
Company, or any affiliate, parent or subsidiary of Company, or by any employee
benefit plan of Company) pursuant to a transaction or a series of related
transactions which the Board does not approve; or (ii) Merger/Sale of Assets.
(A) A merger or consolidation of Company whether or not approved by the Board,
other than a merger or consolidation which would result in the voting securities
of Company outstanding immediately prior thereto continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity or the parent of such corporation) at least fifty percent (50%)
of the total voting power represented by the voting securities of Company or
such surviving entity or parent of such corporation, as the case may be,
outstanding immediately after such merger or consolidation; (B) the sale or
disposition by Company of all or substantially all of Company’s assets; or
(iii) Change in Board Composition. A change in the composition of the Board, as
a result of which fewer than a majority of the directors are Incumbent
Directors. “Incumbent Directors” shall mean directors who either (A) are
directors of Company as of the Commencement Date, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors, or by a committee of the Board made up of
at least a majority of the Incumbent Directors, at the time of such election or
nomination (but shall not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors). Notwithstanding the foregoing, no event shall constitute
a Change of Control unless it would also be a “change of control” within the
meaning of Section 409A of the Code and the regulations issued thereunder.

(e)    Execution of Release of Claims. Company shall not be obligated to pay
Executive any of the severance payments or benefits described in this Section 4
unless and until Executive has executed (without revocation) a timely release of
claims in a form that is acceptable to Company, which must be provided to
Executive within fifteen (15) days following separation from service, and signed
by Executive and returned to Company no later than sixty (60) days following
Executive’s separation from service (the “Review Period”), and which shall
include a general release of claims against Company and its affiliated entities
and each of their officers, directors, employees and others associated with
Company and its affiliated entities. If Executive fails or refuses to return
such agreement within the Review Period, Executive’s severance payments
hereunder and benefits shall be forfeited.

(f)    No Other Payments or Benefits Owing. The payments and benefits set forth
in this Section 4 shall be the sole amounts owing to Executive upon termination
of Executive’s employment for the reasons set forth above and Executive shall
not be eligible for any other

 

9



--------------------------------------------------------------------------------

payments or other forms of compensation or benefits, except with regard to
indemnification in Section 3(j). The payments and benefits set forth in
Section 4 shall be the sole remedy, if any, available to Executive in the event
that Executive brings any claim against Company relating to the termination of
Executive’s employment under this Agreement.

5.    Prohibited Competition And Solicitation. Executive expressly acknowledges
that: (a) there are competitive and proprietary aspects of the business of
Company; (b) during the course of Executive’s employment, Company shall furnish,
disclose or make available to Executive confidential and proprietary information
(“Confidential Information”) and may provide Executive with unique and
specialized training; (c) such Confidential Information and training have been
developed and shall be developed by Company through the expenditure of
substantial time, effort and money, and could be used by Executive to compete
with Company; and (d) in the course of Executive’s employment, Executive shall
be introduced to customers and others with important relationships to Company,
and any and all “goodwill” created through such introductions belongs
exclusively to Company, including, but not limited to, any goodwill created as a
result of direct or indirect contacts or relationships between Executive and any
customers of Company. In light of the foregoing acknowledgements, and as a
condition of employment hereunder, Executive agrees to execute and abide by
Company’s Confidentiality, Assignment of Inventions and Non-Competition
Agreement.

6.    Property and Records. Upon the termination of Executive’s employment
hereunder for any reason or for no reason, or if Company otherwise requests,
Executive shall: (a) return to Company all tangible business information and
copies thereof (regardless how such Confidential Information or copies are
maintained), and (b) deliver to Company any property of Company which may be in
Executive’s possession, including, but not limited to, devices, smart phones,
laptops, cell phones, products, materials, memoranda, notes, records, reports or
other documents or photocopies of the same. Executive may retain his address
books to the extent that they only contain contact information.

7.    Code Sections 409A and 280G.

(a)    In the event that the payments or benefits set forth in Section 4 of this
Agreement constitute “non-qualified deferred compensation” subject to
Section 409A, then the following conditions apply to such payments or benefits:

(i)    Any termination of Executive’s employment triggering payment of benefits
under Section 4 must constitute a “separation from service” under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) before
distribution of such benefits can commence. To the extent that the termination
of Executive’s employment does not constitute a separation of service under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) (as the result
of further services that are reasonably anticipated to be provided by Executive
to Company at the time Executive’s employment terminates), any such payments
under Section 4 that constitute deferred compensation under Section 409A shall
be delayed until after the date of a subsequent event constituting a separation
of service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h). For purposes of clarification, this Section 7(a) shall not cause
any forfeiture

 

10



--------------------------------------------------------------------------------

of benefits on Executive’s part, but shall only act as a delay until such time
as a “separation from service” occurs. In the event the time period for the
return of any release of claims described in Section 4 ends in the calendar year
following the year during which the termination or separation from service
occurred, then the payments under Section 4 with respect to such termination or
separation from service will commence in such subsequent calendar year; provided
further that if such payments commence in such subsequent year, the first such
payment shall be a lump sum in an amount equal to the payments that would have
come due since Executive’s separation from service.

(ii)    Notwithstanding any other provision with respect to the timing of
payments under Section 4 if, at the time of Executive’s termination, Executive
is deemed to be a “specified employee” of Company (within the meaning of
Section 409A(a)(2)(B)(i) of the Code), then limited only to the extent necessary
to comply with the requirements of Section 409A, any payments to which Executive
may become entitled under Section 4 which are subject to Section 409A (and not
otherwise exempt from its application) shall be withheld until the first (1st)
business day of the seventh (7th) month following the termination of Executive’s
employment, at which time Executive shall be paid an aggregate amount equal to
the accumulated, but unpaid, payments otherwise due to Executive under the terms
of Section 4.

(b)    It is intended that each installment of the payments and benefits
provided under Section 4 of this Agreement shall be treated as a separate
“payment” for purposes of Section 409A. Neither Company nor Executive shall have
the right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.

(c)    Notwithstanding any other provision of this Agreement to the contrary,
this Agreement shall be interpreted and at all times administered in a manner
that avoids the inclusion of compensation in income under Section 409A, or the
payment of increased taxes, excise taxes or other penalties under Section 409A.
The parties intend this Agreement to be in compliance with Section 409A.
Executive acknowledges and agrees that Company does not guarantee the tax
treatment or tax consequences associated with any payment or benefit arising
under this Agreement, including but not limited to consequences related to
Section 409A.

(d)    If any payment or benefit Executive would receive under this Agreement,
when combined with any other payment or benefit Executive receives (for purposes
of this section, a “Payment”) would: (i) constitute a “parachute payment” within
the meaning of Section 280G the Code; and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be either: (A) the full amount of such Payment; or (B) such
lesser amount as would result in no portion of the Payment being subject to the
Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local employments taxes, income taxes and the
Excise Tax, results in Executive’s receipt, on an after-tax basis, of the
greater amount of the Payment notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. With respect to subsection (B), if
there is more than one method of reducing the payment as would result in no
portion of the

 

11



--------------------------------------------------------------------------------

Payment being subject to the Excise Tax, then Executive shall determine which
method shall be followed, provided that if Executive fails to make such
determination within thirty (30) days after Company has sent Executive written
notice of the need for such reduction, Company may determine the amount of such
reduction in its sole discretion.

8.    Mediation/Dispute Resolution/Governing Law.

(a)    Subject to Section 8(c) below, in the event of a dispute regarding any of
the terms and conditions of this Agreement, or otherwise relating to Executive’s
employment with Company, either party may request that the other party engage in
a mediation to resolve such dispute. If such request is made, the other party
shall respond in writing by no later than seven (7) business days thereafter,
stating whether such other party is willing to participate in such mediation,
and such mediation shall occur within thirty (30) days following such
notification. If the parties are unable to agree to a mediator, then the matter
shall be submitted to the mediation program conducted by the American
Arbitration Association in Boston, Massachusetts, and a mediator shall be
selected pursuant to the rules applicable to such program.

(b)    Subject to Section 8(c) below, in the event that the other party declines
to participate in a mediation, either party may require that the dispute be
submitted to binding arbitration, and in such event the dispute shall be settled
by arbitration in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association, except that both
parties agree that the matter shall be submitted to and resolved by a single
arbitrator. Such arbitration shall occur in Boston, Massachusetts. Each party
hereby agrees to a speedy hearing upon the matter in dispute, and the judgment
upon the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.    Notwithstanding anything to the contrary in the rules
cited above, and unless prohibited by applicable law: (i) the costs and expenses
of the arbitration, including the arbitrator’s fees and expenses, shall be
evenly split between the parties; (ii) each party shall pay for and bear the
cost of his or its own experts, evidence and counsel; and (iii) no award of
punitive damages may be rendered by the arbitrator in such proceedings.

(c)    Notwithstanding the foregoing, Company and Executive expressly
acknowledge and agree that Company retains the right, and nothing herein shall
be deemed to limit Company’s right, to seek immediate judicial relief (including
injunctive relief) in a court of competent jurisdiction in the event of a
claimed breach by Executive of obligations under this Agreement, the
Confidentiality, Assignment of Inventions and Non-Competition Agreement, or
other agreement, where such breach is related to non-competition,
non-solicitation, non-disclosure and/or intellectual property, without the need
to submit to arbitration or post any bond or other financial guarantee in such
court action.

9.    General.

(a)    Notices. Except as otherwise specifically provided herein, any notice
required or permitted by this Agreement shall be in writing and shall be
delivered as follows with notice deemed given as indicated: (i) by personal
delivery when delivered personally; (ii) by overnight courier upon written
verification of receipt; (iii) by telecopy or facsimile transmission upon
acknowledgment of receipt of electronic transmission; or (iv) by certified or
registered mail, return receipt requested, upon verification of receipt.

 

12



--------------------------------------------------------------------------------

Notices to Executive shall be sent to the last known address in Company’s
records or such other address as Executive may specify in writing.

Notices to Company shall be sent to:

Pulmatrix, Inc.

99 Hayden Ave.

Lexington, MA 02421

Attn: Chief Executive Officer

or to such other Company representative as Company may specify in writing, with
a copy to:

Haynes and Boone, LLP

30 Rockefeller Plaza, 26th Floor

New York, NY

Attn: Rick Werner

(b)    Modifications and Amendments. The terms and provisions of this Agreement
may be modified or amended only by written agreement executed by the parties
hereto.

(c)    Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.

(d)    Assignment. Company may, and only may, assign its rights and obligations
hereunder to any person or entity that succeeds to all or substantially all of
Company’s business. Executive may not assign Executive’s rights and obligations
under this Agreement without the prior written consent of Company.

(e)    Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the Commonwealth of Massachusetts,
without giving effect to any choice or conflict of law provision or rule, and
any legal action permitted by this Agreement to enforce an award or for a
claimed breach shall be governed by the laws of the Commonwealth of
Massachusetts and shall be commenced and maintained solely in any state or
federal court located in the Commonwealth of Massachusetts, and both parties
hereby submit to the jurisdiction and venue of any such court.

(f)    Headings and Captions. The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and shall
in no way modify or affect the meaning or construction of any of the terms or
provisions hereof.

 

13



--------------------------------------------------------------------------------

(g)    Entire Agreement. This Agreement, together with the other agreements
specifically referenced herein, embodies the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings relating to
the subject matter hereof. No statement, representation, warranty, covenant or
agreement of any kind not expressly set forth in this Agreement shall affect, or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement.

(h)    Counterparts. This Agreement may be executed in two or more counterparts,
and by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. For all purposes a signature by fax shall be treated as an original.

[Signature Page to Follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

JAMES ROACH     PULMATRIX, INC.   /s/ James Roach     By:   /s/ Robert W. Clarke
 

Signature

      Name: Robert W. Clarke, Ph.D.  

Address:       101 Greystone Lane

      Title: President & Chief Executive Officer  

                        Sudbury, MA 01776

     